Appeal from a decree of the Surrogate’s Court of Westchester County in so far as it denies the petition of an infant for the appointment of his father as guardian of his property. Decree, in so far as appealed from, reversed on the facts, without costs, and the matter remitted to the Surrogate’s Court with the direction that it enter a decree appointing Hans Weinmann as guardian of the property of the infant petitioner, and the Guaranty Trust Company of New York as custodian of the money and securities of the infant petitioner, and fix an appropriate amount for the guardian’s corporate bond, which amount shall reflect the fact that the property is in corporate custody. There is nothing in this record that discloses any disability or disqualification on the part of the infant’s nominee to act as the guardian of his property. On the contrary, it aifirmatively appears that he is especially qualified to act and that the best interests of the infant will be subserved by his appointment. The rejection, there*900fore, of the infant’s nominee was an improvident exercise of discretion. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur. [178 Misc. 227.]